Case 19-15321 Doc 7 Filed 04/19/19 Page 1 of2

    
  

Fil| in this information to identify your case:

  
     

Debtor 1

   
 
   

DEMETRlUS WALLACE

First Name Middle Name

 

Las! Name

  
 

Debtor 2

(Spouse if, filing) First Name Midd|e Name Last Name

 

   
       
  
 
  

United States Bankruptcy Court for the: D|STR|CT OF MARYLAND

 

   
 

  
 

Case number
(if known)

      

 

§§ Ehe,g,k +f.fhi"

')`)’. S‘js‘\"x§ .j"
amende’d H|ing

 

Officia| Form 108
Statement of intention for individuals Fi|ing Under Chapter 7 12/15

lf you are an individual filing under chapter 7, you must fill out this form if:
- creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured C|aims

1. For any creditors that you listed in Part1 of Schedu|e D: Creditors Who Have C|aims Secured by Property (Official Form 1060), fill in the
information below.

identify the ¢redif¢>r and the Pwpeffy that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
CredifOr'S BRIDGECREST CRED|T CORP |:l Surrender the property. l:l No
name: E Retain the property and redeem it.
- Retain the property and enter into a - Yes

Descripfion Of 2010 HYUNDA| SANTA FE
securing debt Location: 6 REGAL|A APT B,
Owlngs Mllls MD 21117

Reaffirmation Agreement.
El Retain the property and [explain]:

 

 

List Your Unexpired Persona| Property Leases

For any unexpired personal property lease that you listed in Schedu|e G: Executory Contracts and Unexpired Leases (Officia| Form 1066), fill
in the information below. Do not list real estate |eases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.

You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: [] No
Description of leased
Property: l:l Yes
Lessor's name: |] No
Description of leased
Property: l:l Yes
Officia| Form 108 Statement of |ntention for lndividua|s Fi|ing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com

Best Case Bankruplcy

 

Case 19-15321

D€blOF1 DEMETRIUS WALLACE

Case number (ifknown)

 

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

DOC 7 Fi|eCl 04/19/19 Page 2 Of2

 

l:l No
El Yes
l'_`l No
l:l Yes
lIl No
|:l Yes
|Zl No
L'.l Yes

|:lNo

|:l Yes

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any personal

property((l')at is su ject to an unexpired |ease.
X 1

  
  
   

 

EM R US WALLACE Signature of Debtor 2
Signature of Debtor 1
Date April 10, 2019 Date
Ofticial Form 108 Statement of intention for individuals Fi|ing Under Chapter 7

Software Copyright (c) 1996-2019 Best Case, LLC - www,bestcase.com

 

 

page 2

Best Case Bankruptcy

